UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


                                                )
JOSEPH SEME,                                    )
                                                )
                    Plaintiff,                  )
                                                )
      v.                                        )       Civil Action No. 11-2066 (RJL)
                                                )
FEDERAL BUREAU OF                               )
INVESTIGATION,                                  )
                                                )
              Defendant.                        )
_______________________________ )
                                        ORDER       fl-.,-
                                 (September~,       2012)

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby


      ORDERED that defendant's Motion for Summary Judgment [Dkt. #16] is

GRANTED; and it is further


      ORDERED that JUDGMENT shall be entered for defendant.


      This is a final appealable Order. See Fed. R. App. P. 4(a).


      SO ORDERED.